DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending for examination.


Allowable Subject Matter
Claims 1-12 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 9, and 10 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…- calculating an ex-post probability of occurrence value for each of the basic events of the augmented fault tree, based on the assigned a priori probability of occurrence values and the assigned failure information, - assigning a troubleshooting cost to each of the basic events of the augmented fault tree which are associated with a component not under automatic monitoring and serviceable, the troubleshooting cost defining a difficulty for a maintenance operator in identifying the failure of the component associated with the event of the augmented fault tree, - modeling, by a Markov decision process, MDP, based on the augmented 

Applicant’s arguments, see page 8 of the Remarks paperwork, filed 03/23/2022, with respect to the 35 U.S.C. 101 rejections concerning (an) abstract idea(s) of Claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of Claims 1-12 have been withdrawn. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114